DETAILED ACTION
	Claims 1-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/20 has been considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because descriptive labels other than numerical are needed for figures 1-2.  See 37 CFR 1.84(o).  A proposed drawing correction or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claims 1 and 12, the use of the terms “node”, “port” and “pins” is not clear since both of the described figures have multiple nodes ports and pins. Even in the context of input and output these terms do not clearly indicate the circuit being tested is an ADC as described in the specification.  Figure 2 shows multiple pins that are output pins (elements 140, 24a, 160, 160a, and 30a). Page 10 of the present specification (paragraphs [0061] and [0062]) refers to output port 30a and output port 14. Therefore the relationship between the claim terminologies is not clear and does not particularly point out and distinctly claim the subject matter for which applicant is seeking protection.
	Claim 1 recites “testing an electronic circuit” and “output pins of the circuit” it is not clear if these ‘circuits’ are intended to be the same circuit.  Claim 2 also recites “output pins of the circuit”.  If the output pins are on the electronic circuit that is being 
	As per claims 2 and 12, it is unclear to the examiner how testing is performed on test data. “performing the testing on the N-bit digital test data” (claim 2) ; “performing the testing on the N-bit digital test data” (claim 12)
	As per claim 17, it is unclear to the examiner what is intended by the term “test data circuitry” this is not defined in the specification or in the claims.
	Claims 18-23 recite various ‘circuit’ and ‘circuitry’ that are not clear as to which ‘circuit’ or ‘circuitry’ is being claimed. While some such as ‘compression circuitry’, ‘control circuitry’ and ‘analog-to-digital converter circuit’ are clear, the use of ‘the circuit’ causes confusion as to which circuit is being referred to in these claims.
	Dependent claims 2-11, 13-16 and 18-23 inherit the 35 U.S.C. 112 issues of the independent claims by virtue of their dependency directly or indirectly on the rejected independent claims. Therefore these claims are rejected for the same reason.
	As the examiner understands the disclosed invention, exemplified in Figure 2, part of figure 2 is circuitry that is performing the test and part of the figure 2 is circuitry being tested. This should be distinguished in the claims as to what is testing and what is being tested. Clarification of the claimed invention/claim language is required in order to perform a proper search and comparison with the prior arts. As such these claims will not be considered with respect to the prior arts.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whetsel, US 2012/0324305 teaches a die containing a testable analog to digital converter (ADC) coupled to a tester via a test interposer, either directly or indirectly via TSVs of intermediate die. The test interposer includes a TAP, stimulus generator, control generator, response collector, analog switch and multiplexer. The control generator can be controlled by the TAP via bus to output control signals to stimulus generator, control signals to multiplexer and control signals to response collector.
Fallon US 2006/0184687 teaches the use of lossless compression with analog to digital converters in the context of data storage.
Sivakumar et al "Design of digital built-in self-test for analog to digital converter," teaches a built-in self-test with mixed signal analog to digital data converter, and a built-in self-test to analyze the output performance of a converter including differential non-linearity and integral non-linearity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111